                  IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                             Case No. CR419-107


RONALD E. WILLIAMS,


                      Defendant



      Steven J. Woodward counsel of record for defendant Ronald E.


Williams in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and       trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



      SO ORDERED this               day of September 2019.




                                      WILLIAM T. MOORE,6aTR., JUDGE
                                      UNITED STATES DISTRICT COURT
     U.S. DISTRICT COURT              SOUTHERN DISTRICT OF GEORGIA
     Southern District of Ga.
          Filed   Offtce
                           M


          Deputy Clerk
